MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                            Feb 13 2015, 10:00 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Michelle F. Kraus                                         Gregory F. Zoeller
      Fort Wayne, Indiana                                       Attorney General of Indiana

                                                                Graham T. Youngs
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Robert Ledbetter, Jr.,                                   February 13, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               02A03-1406-CR-197
              v.                                               Appeal from the Allen Superior
                                                               Court
                                                               The Honorable Frances C. Gull,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Case No. 02D04-1306-FC-200




      Crone, Judge.


                                               Case Summary
[1]   A jury found Robert Ledbetter, Jr., guilty of class D felony theft. Ledbetter

      challenges the sufficiency of the evidence supporting his conviction, claiming



      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-197 | February 13, 2015         Page 1 of 5
      that the State failed to present sufficient evidence that he formed the requisite

      intent under the theft statute. We affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the jury’s verdict are that around 11:00 p.m. on

      June 10, 2013, Officer Greg Anderson of the City of New Haven Police

      Department responded to a dispatch regarding a suspicious vehicle on a service

      road near Mills Auto Parts, a scrap auto parts store. Officer James Krueger

      arrived as backup. They walked to the end of the service road and found an

      unoccupied car parked on the side of a ditch opposite Mills Auto Parts. The car

      was registered to Ledbetter. The officers observed that the back seats were

      folded down and plastic covered the back part of the car.


[3]   The officers hid in the nearby weeds for almost two hours. At that time, they

      heard people whispering and the clanking of metal. The officers then observed

      Ledbetter, Troy Lehr, and Pervis Hall carrying rims. The men had walked

      without lights along a brushy area and through a creek to reach the car. As the

      men approached the vehicle, the trunk was opened, and an interior light came

      on. Officer Anderson heard one of the men ask how to turn off the light. The

      officers came out of hiding and arrested the men. Lehr told the officers that he

      was working with the FBI. Between two piles at the car and at the creek, the

      officers discovered eleven rims, four car batteries, and three alternators.


[4]   Officer Krueger contacted James Mills, the owner of Mills Auto Parts. Mills

      came to the location and identified the parts as his. Mills took Officer Krueger

      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-197 | February 13, 2015   Page 2 of 5
      into his building, where they saw a broken window pane and an empty spot on

      the shelves where the rims had been. There were rims sitting outside the

      window. Mills did not know any of the men, nor had he given them permission

      to enter his property.


[5]   The State charged Ledbetter with one count of class C felony burglary and one

      count of class D felony theft. Lehr was charged with one count of class C

      felony burglary, three counts of class C felony aiding burglary, and one count of

      class D felony theft, and he reached a plea agreement with the State. Pursuant

      to the agreement, Lehr was required to testify truthfully in any criminal

      proceeding brought by the State against other defendants in this matter in

      exchange for the State’s dismissal of five other charges.


[6]   At Ledbetter’s trial, Lehr testified as follows. Lehr had known Ledbetter for

      approximately one-and-a-half to two years. He went to Mills Auto Parts with

      the intention to steal scrap metal. He went alone on foot, found a window

      without glass, and entered. He started carrying rims outside to the edge of the

      property. He needed someone with a car to haul the scrap metal. According to

      Lehr, he called Ledbetter and “told him that I actually worked there and that

      my boss had given me permission to take the stuff and that I had permission to

      take the stuff out of there.” Tr. at 80. Ledbetter and Hall arrived together, and

      Lehr directed them to drive on the service road. Lehr told Ledbetter that they

      were moving the scrap metal at 11:00 p.m. because “when I got off work I

      didn’t have a ride and I’ve been stuck trying to find a ride.” Id. at 81. Upon

      arrest, Lehr told the officers that he was working for the FBI “because I was

      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-197 | February 13, 2015   Page 3 of 5
      trying to get out of trouble.” Id. at 90. He testified that he would lie “for me to

      get out of trouble,” but not to get others out of trouble. Id. According to Lehr,

      he misled Ledbetter about having permission to enter the property and take the

      scrap metal.


[7]   Neither Ledbetter nor Hall testified at trial. A jury found Ledbetter guilty of

      theft and not guilty of burglary.


                                     Discussion and Decision
[8]   Ledbetter argues that the State presented insufficient evidence to support his

      theft conviction. In reviewing a challenge to the sufficiency of the evidence,

      “we neither reweigh the evidence nor assess witness credibility, and will focus

      on the evidence most favorable to the verdict together with the reasonable

      inferences that may be drawn therefrom. We will affirm unless no reasonable

      factfinder could find the elements of the crime proved beyond a reasonable

      doubt.” Cooper v. State, 940 N.E.2d 1210, 1213 (Ind. Ct. App. 2011) (citation

      omitted), trans. denied.


[9]   Indiana Code Section 35-43-4-2(a) provides in pertinent part that “[a] person

      who knowingly or intentionally exerts unauthorized control over property of

      another person, with intent to deprive the other person of any part of its value

      or use, commits theft.” “Intent can be inferred from a defendant’s conduct and

      the natural and usual sequence to which such conduct logically and reasonably

      points. . . . Intent is a mental function; hence, absent a confession, it often must



      Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-197 | February 13, 2015   Page 4 of 5
       be proven by circumstantial evidence.” Knox v. State, 13 N.E.3d 899, 901 (Ind.

       Ct. App. 2014) (citations and quotation marks omitted).


[10]   Ledbetter asserts that there is unrebutted testimony that he acted under the

       belief that Lehr had permission to remove the property. This assertion is an

       invitation to reweigh the evidence and assess witness credibility, which we may

       not do. The jury was entitled to disbelieve Lehr’s testimony that Ledbetter

       believed he had permission to remove property from Mills Auto Parts and to

       credit the significant circumstantial evidence tending to show that Ledbetter

       knowingly or intentionally exerted unauthorized control over the property. The

       evidence is sufficient to support Ledbetter’s conviction.


[11]   Affirmed.


       Friedlander, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1406-CR-197 | February 13, 2015   Page 5 of 5